Title: To Thomas Jefferson from John Adams, 29 June 17[80]
From: Adams, John
To: Jefferson, Thomas



My dear Sir
Paris June 29. 1778. [i.e., 1780]

Mr. Mazzei, called on me, last evening, to let me know that he was this morning at three to Sett off, on his Journey, for Italy. He desired me to write you, that he has communicated to me the Nature of his Errand: but that his Papers being lost, he waits for a Commission and Instructions from you. That being limited to five Per Cent, and more than that being given by the Powers of Europe, and indeed having been offered by other States and even by the Ministers of Congress, he has little hopes of succeeding at so low an Interest. That he shall however endeavour to prepare the way, in Italy for borrowing, and hopes to be usefull to Virginia and the United States.
I know nothing of this Gentleman, but what I have learned of him here. His great affection for you Mr. Wythe, Mr. Mason, and other choice Spirits in Virginia, recommended him to me. I know not in what Light he Stands in your Part: but here, as far as I havehad opportunity to See and hear, he has been usefull to Us. He kept good Company and a good deal of it. He talks a great deal, and was a zealous defender of our Affairs. His Variety of Languages, and his Knowledge of American affairs, gave him advantages which he did not neglect.
What his Success will be in borrowing money, I know not. We are impatient to learn whether Virginia and the other States have adopted the Plan of Finances recommended by Congress on the 18 of March. I think We shall do no great Things at borrowing unless that System or some other, calculated to bring Things to some certain and Steady Standard, Succeeds.
Before this reaches you, you will have learned, the Circumstances of the Insurrections in England, which discover So deep and So general a discontent and distress, that no wonder the Nation Stands gazing at one another, in astonishment, and Horror. To what Extremities their Confusions will proceed, no Man can tell. They Seem unable to unite in any Principle and to have no Confidence in one another. Thus it is, when Truth and Virtue are lost: These Surely, are not the People who ought to have absolute authority over Us. In all Cases whatsoever, this is not the nation which is to bring us to unconditional Submission.
The Loss of Charlestown has given a rude Shock to our Feelings. I am distressed for our worthy Friends in that Quarter. But the Possession of that Town must weaken and perplex the Ennemy more than Us.
By this Time you know more than I do, of the Destination and the operations of French and Spanish armaments. May they have Success, and give Us Ease and Liberty, if the English will not give Us Peace.
I have the Honour to be with an affectionate Respect, Sir your Frnd & Servt.
